Name: 2006/800/EC: Commission Decision of 23 November 2006 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease in Bulgaria (notified under document number C(2006) 5468) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  natural environment;  agricultural activity;  Europe
 Date Published: 2007-06-05; 2006-11-24

 24.11.2006 EN Official Journal of the European Union L 325/35 COMMISSION DECISION of 23 November 2006 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease in Bulgaria (notified under document number C(2006) 5468) (Text with EEA relevance) (2006/800/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1) and the fourth subparagraph of Article 20(2) thereof, Whereas: (1) Directive 2001/89/EC introduces minimum Community measures for the control of classical swine fever. Those measures include the provision that Member States are to submit to the Commission, following the confirmation of a primary case of classical swine fever in feral pigs, a plan of the measures to eradicate that disease. That Directive also contains provisions concerning the emergency vaccination of feral pigs. (2) Classical swine fever is present in feral pigs in Bulgaria. (3) Taking into account the accession of Bulgaria, the measures concerning the situation with regard to classical swine fever in that country should be laid down at Community level. (4) Bulgaria has put in place a programme to survey and control classical swine fever in the whole territory of that country. That programme is still ongoing. (5) Bulgaria also submitted to the Commission for approval on 31 May 2006 a plan for the eradication of classical swine fever in feral pigs and a plan for the emergency vaccination of such pigs in the whole territory of Bulgaria. (6) Those plans submitted by Bulgaria have been examined by the Commission and found to comply with Directive 2001/89/EC. (7) With a view to the accession of Bulgaria, those plans should be approved as a transitional measure to be applicable from the date of accession and for a period of nine months. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Plan for the eradication of classical swine fever in feral pigs The plan submitted by Bulgaria to the Commission on 31 May 2006 for the eradication of classical swine fever in feral pigs, in the area as set out in point 1 of the Annex, is approved. Article 2 Plan for the emergency vaccination against classical swine fever of feral pigs The plan submitted by Bulgaria to the Commission on 31 May 2006 for the emergency vaccination against classical swine fever of feral pigs, in the area as set out in point 2 of the Annex, is approved. Article 3 Compliance Bulgaria shall take the necessary measures to comply with this Decision and publish those measures. It shall immediately inform the Commission thereof. Article 4 Applicability This Decision shall apply only subject to and from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. It shall apply for a period of nine months. Article 5 This Decision is addressed to the Member States. Done at Brussels, 23 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. ANNEX 1. Areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented: The whole territory of Bulgaria. 2. Areas where the plan for the emergency vaccination against classical swine fever of feral pigs is to be implemented: The whole territory of Bulgaria.